Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the application filed on 01/17/2019.
Claims 1-20 are pending.

Priority
2.	This application is a continuation of 15/078,968 (Patent US 10242078), which was filed on 03/23/2016, was acknowledged and considered

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 03/08/2019 and 01/17/2019 comply with the provisions of M.P.E.P. 609. The examiner has considered it.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,242,078. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Examiner’s Note
6. 	“formatting” can be interpreted as transforming, converting, interpreting or classifying a data dump in light of a data structure.

Claim Rejections - 35 USC §102



8.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.    Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al (US 20140074840).
Claim 1:
Wada suggests a computer-implemented method, comprising: identifying a data dump and a predefined data structure [Par 12 and 21]. Wada suggests parsing the predefined data structure to determine one or more identifiers within the predefined data structure [Par 21]. Wada suggests determining that a match exists between one or more elements of the data dump and the one or more determined identifiers of the predefined data structure [Par 12 and 20-23].
Wada suggests formatting the data dump utilizing the predefined data structure, in response to the determining [Par 12 and 20-23].
Claim 2:
Wada suggests wherein the data dump includes a hexadecimal (hex) dump stored within a data storage space, the data storage space including a hard disk drive or random access memory (RAM) [Par 24 and Fig 6].
Claim 3:
Wada suggests wherein the predefined data structure includes a control block retrieved from a data repository containing a plurality of predefined data structures defined in a plurality of different programming languages [Par 15-16].
Claim 4:
Wada suggests wherein parsing the predefined data structure includes analyzing one or more portions of the predefined data structure to determine the one or more identifiers within the predefined data structure, the one or more identifiers including one or more of an eye catcher, a flag, a length indicator, and a format indicator [Par 22, size].
Claim 5:
Wada suggests wherein determining that the match exists between one or more elements of the data dump and the one or more determined identifiers of the predefined data structure includes comparing the one or more elements of the data dump to the one or more determined identifiers of the predefined data structure to determine one or more matching data elements [Par 20-23].
Claim 6:
Wada suggests wherein formatting the data dump utilizing the predefined data structure includes assigning one or more identifiers from the predefined data structure to one or more portions of the data dump [Par 20-23].

Claim 7:
Wada suggests wherein formatting the data dump utilizing the predefined data structure includes assigning one or more identifiers from the predefined data structure to one or more portions of the data dump [Par 20-23].
Claim 8:
Wada suggests wherein the formatted data dump is analyzed to determine one or more deviations from expected results within the data dump [Par 21, avoiding errors and par 22, bits distribution].
Claim 9:
Wada suggests wherein the one or more identifiers within the predefined data structure indicate a programming language that is used to define the predefined data structure [Par 15-16 and 20-23].
Claims 11-19:
Claims 11-19 are essentially the same as claims 1-9 except that they set forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.
Claim 20:
Claim 20 is essentially the same as claim 1 except that it sets forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.

Allowable Subject Matter

10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
02/24/2021

/HUNG D LE/Primary Examiner, Art Unit 2161